040-/5"
                                ELECTRONIC RECORD




COA # 14-13-00149-CR                                            OFFENSE: Attempted Capital Murder


STYLE: Larrlyon Deshun Williams v The State of Texas            COUNTY: Fort Bend


COA DISPOSITION: Affirmed                                       TRIAL COURT: 240th District Court

DATE: November 25. 2014     Publish: Yes                        TC CASE #:10-DCR-054995A




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Larrlyon Deshun Williams v The State of Texas

CCA#
                                                                  OMWS,OW^W-/5
     APPBLLAA/ry<i                  Petition      CCA Disposition:.
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                  JUDGE:

DATE:       Ofi-fas/**^                           SIGNED:                        PC:

JUDGE:        fU\ U^l^i-^1                         PUBLISH:                      DNP:




                                                                                         MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                                ELECTRONIC RECORD